DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument that the Huseby and Choi reference do not teach substantially all of the topmost surface comprising a dielectric material defining a capacitive touch user interface, the examiner disagrees. As applicant himself admitted, the Huseby reference discloses that the speaker tower can have a screen (which is not shown) that can be positioned on the top end 18 of the speaker tower, front walls12, or side walls 14 (Huseby, para 0078). One can deduce from this that the screen can be located at all these locations as designer desired options from the top of the speaker tower to the front walls or side walls. Furthermore, this section of the Huseby et al reference further teaches that this screen can be a touch screen that allows the user to select songs, change volume or otherwise input information to the speaker tower (Huseby, para 0078), which further specifies that the touch screen surface can be placed in installed at the top surface of the speaker tower thus making it a smooth top surface. As a result of this line of thinking, Huseby’s touch screen is NOT different from Huseby’s top end as the touch screen could be placed on the top end or the side or front walls per user’s design preference. The main point is that Huseby teaches the concept of the touch screen being mounted on the top end. Huseby’s top screen will act as the controls as supposed to the other analog control options. In light of that, Choi reference with its capacitive sense electrode can be used to modify the touch screen top surface version disclosed by the Huseby reference. The Choi reference teaches the concept of capacitive sense electrode (Choi, para 0036: where traces intersect form electrodes that constitute a capacitive sensing node), wherein the at least one capacitive sense electrode forms part of a capacitive touch user interface for the loudspeaker (Choi, para 0002: a touch sensitive device can allow a user to perform various functions by touching the touch sensor panel using a finger, stylus or other object at a location often dictated by a user interface (UI) being displayed by the display device), with the dielectric material of the smooth top surface serving as a dielectric layer for the capacitive touch user interface (Choi, figs. 1-5: employment of dielectric layer in capacitive touch-screen; para 0035). It would have been obvious to modify the smooth top surface of Huseby with a dielectric material as taught in Choi for improved touch screen interaction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, in view of Choi, US Patent Pub. 20110100727 A1. (The Huseby et al reference is cited in IDS filed 10/8/2020)
Re Claim 1, Huseby et al discloses a loudspeaker (fig. 1: speaker system 10; para 0041) comprising: an enclosure (fig. 1: enclosure 11; para 0041) defined by a base surface (figs. 1 & 7: bottom end 20 of speaker tower 10 can have feet 80 i.e., feet 80  are optional), a smooth top surface (figs. 1 & 8: top surface 18 can have a media connector 40 and can include volume control 42, i.e., media connector 40 and volume control 42 are optional; furthermore para 0065 discloses that the ends can be made of medium density fiberboard (MD) as well as plastic or metal – looking to fig. 8, if that surface were to be made of plastic or metal then it would be smooth since the figure illustrates it without any bumps/irregularities, we note that the specification does not even mention the term “smooth” and thus it’s broadest reasonable interpretation is unconfined by it; furthermore medium density fiberboard is smooth by definition: “unlike real world, MDF has  no knots, grain, or warping, and its smooth surface gives way easily to the saw, leaving no splinters, burns, or tear-outs” – https://www.bobvila.com/articles/what-is-mdf/; additionally, we note that the claim does not require that the complete surface be smooth) paras 0041, 0075, 0077), and one or more sidewalls (fig. 1: see planar rear wall 16, first and second planar side walls 14, as well as first and second planar side walls 12; para 0041), wherein: the enclosure defines a volume (fig. 1); the enclosure is free-standing when sitting on the base surface (fig. 1); substantially all of the smooth topmost surface of the loudspeaker comprises one or more speakers within the volume defined by the enclosure (fig. 1: see at least three speaker drivers 30, 34, 36; para 0041); a wireless communication circuit inside the enclosure, wherein the wireless communication circuit is for receiving wirelessly an audio stream, wherein the one or more speakers are for playing the audio stream (para 0076: speaker tower 10 can have a wireless receiver instead of, or in addition to, the connectors to receive input from a media source, examples include “a Bluetooth receiver to accept signals from other Bluetooth enabled devices, such as mobile phones and computers as well as a wireless network adapter, such as a Wi-Fi adapter to connect to other smart phone, media devices, computers or stream sounds directly from the internet sources); touch user interface for the loudspeaker, such that the touch user interface allows a user of the loudspeaker to control operation of the loudspeaker (para 0078: speaker tower 10 can have a screen … the screen can be a touch-screen that allows the user to select songs, change volume or otherwise input information to the speaker tower 10) through touching the smooth topmost surface of the loudspeaker (para 0078: the screen can be positioned on the top end 18); but fails to explicitly disclose the smooth top surface comprises a dielectric material; and at least one capacitive sense electrode, wherein the at least one capacitive sense electrode forms part of a capacitive touch user interface for the loudspeaker, with the dielectric material of the smooth top surface serving as a dielectric layer for the capacitive touch user interface, such that the capacitive touch user interface allows a user of the loudspeaker to control operation of the loudspeaker through touching the smooth top surface of the loudspeaker. 
However, as noted earlier in the rejection, Huseby discloses a touch-screen (para 0078). While Huseby is silent as to the particular implementation details of this touch-screen (e.g. a resistive touch-screen vs a capacitive touch0-screen), we note that it is well known in the art to employ capacitive touch-screens. As such, we take Official Notice of the fact that it is well known in the art to use capacitive touch screens to implement a touch-screen and such an implementation would satisfy the outstanding limitations. In the interest of thoroughness, we will provide evidentiary support for this invocation of Official Notice, one source of such support is Choi.
Choi teaches at least one capacitive sense electrode (para 0036: where traces intersect form electrodes that constitute a capacitive sensing node), wherein the at least one capacitive sense electrode forms part of a capacitive touch user interface for the loudspeaker (para 0002: a touch sensitive device can allow a user to perform various functions by touching the touch sensor panel using a finger, stylus or other object at a location often dictated by a user interface (UI) being displayed by the display device), with the dielectric material of the smooth top surface serving as a dielectric layer for the capacitive touch user interface (figs. 1-5: employment of dielectric layer in capacitive touch-screen; para 0035), such that the capacitive touch user interface allows a user of the loudspeaker to control operation of the loudspeaker through touching the smooth top surface of the loudspeaker (this is addressed by Huseby above). Such an arrangement advantageously allows for convenient, effortless user interaction (as opposed to the pressure a user must necessarily apply in a resistive touch-screen) and reduces erroneous or distorted values when interacting with the touch-screen (paras 0003-0004). Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have implemented a well-known capacitive touch-screen into Huseby since doing so would have predictably and advantageously allowed for convenient, effortless user interaction (as opposed to the pressure a user must necessarily apply in a resistive touch-screen) and reduced erroneous or distorted values when interacting with the touch-screen.
Re Claim 3, the combined teachings of Huseby et al and Choi disclose the loudspeaker of claim 22, wherein: the enclosure has rounded edges (Huseby et al, figs. 6-7: speaker tower housing has rounded edges as illustrated); the enclosure is between 6'' and 24'' in height when sitting on the base surface (Huseby et al, para 0064: height of speaker tower is between 20 cm and 75 cm or 9.8 inches to 29.5 inches; wherein the width is short than the height at between 10 cm to 30 cm or 3.9 inches to 11.8 inches); the at least one low-frequency speaker comprises at least one sub-woofer (Huseby et al, fig. 2: woofers 30 and tweeter 32; paras 0066-0067); and the at least one high-frequency speaker comprises at least one tweeter (Huseby et al, fig. 2: woofers 30 and tweeter 32; paras 0066-0067).
Re Claim 6, the combined teachings of Huseby et al and Choi disclose the loudspeaker of claim 1, wherein the dielectric material comprises plastic (Choi, para 0016: the dielectric layer 120 can include a porous polymer material, such as polyethylene plastic).
Re Claim 7, the combined teachings of Huseby et al and Choi disclose the loudspeaker of claim 1, wherein the dielectric material comprises wood (Huseby et al, para 0065: the top surface which can also be a touch-screen as disclosed in para 0077 could be made of wood material).
Re Claim 22, the combined teachings of Huseby et al and Choi disclose the loudspeaker of claim 1, wherein the one or more speakers comprise at least one low-frequency speaker (Huseby, fig. 2: speaker driver is disclosed to be a woofer; para 0066) and at least one high-frequency speaker (Huseby, figs. 2 & 3: speaker drivers 32 and 34 are disclosed to be tweeters; paras 0067, 0069).

Claims 2, 4, 9, 11-12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, and Choi, US Patent Pub. 20110100727 A1, as applied to claim 1 above, in view of Ferguson-Jarnes et al, US Patent Pub. 20140233545 A1. (The Ferguson-Jarnes et al reference is cited in IDS filed 10/8/2020)
Re Claim 2, the combined teachings of Huseby et al and Choi disclose the loudspeaker of claim 1, but fail to explicitly disclose wherein the wireless communication circuit is further for: receiving, wirelessly from a mobile device via an ad hoc wireless communication link, a network ID and a password for an infrastructure wireless network pre-specified by a user, wherein the network ID and the password for the pre-specified infrastructure wireless network are stored at a remote network server; and wirelessly receiving, via the infrastructure wireless network, the audio stream via the pre-specified infrastructure wireless network. However, Ferguson-Jarnes et al teaches the concept of utilizing a secure Wi-Fi network that requires password authentication to gain access (Ferguson-Jarnes et al, para 0027). It would have been obvious to modify Huseby et al such that Wi-Fi password authentication as taught in Ferguson-Jarnes et al is required for the wireless communication of Huseby et al for the purpose of ensuring a more secured wireless connection which is less susceptible to hackers.
Re Claim 4, the combined teachings of Huseby et al, Choi and Ferguson-Jarnes et al disclose the loudspeaker of claim 2, further comprising: a plurality of LED indicators at the top surface (Huseby et al, figs. 1 & 8; para 0034: LEDs will inherently include LED drivers); and a LED driver connected to the plurality of LED indicators (Huseby et al, figs. 1 & 8; para 0034: LEDs will inherently include LED drivers).
Claim 9 has been analyzed and rejected according to claims 1-2.
Claims 11-12 have been analyzed and rejected according to claims 1-2.
Re Claim 19, the combined teachings of Huseby et al, Choi and Ferguson-Jarnes et al disclose the loudspeaker of claim 9, wherein the dielectric material comprises glass (Choi, para 0029: materials such as glass used for the dielectric layer).

Claims 5, 13-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, Choi, US Patent Pub. 20110100727 A1 and Ferguson-Jarnes et al, US Patent Pub. 20140233545 A1, as applied to claim 4 above, in view of Pelland et al, US Patent Pub. 20110103609 A1. (The Pelland et al reference is cited in IDS filed 10/8/2020)
Re Claim 5, the combined teachings of Huseby et al, Choi and Ferguson-Jarnes et al disclose the loudspeaker of claim 4, but fail to explicitly disclose further comprising a memory, wherein: the memory stores the network ID and the password for the infrastructure wireless network; and the wireless communication circuit uses the network ID and the password to communicate via the infrastructure wireless network. However, Pelland et al teaches the concept of wireless communication with a speaker output device wherein a user via a computer, handheld device (i.e. mobile device) can establish a wireless communication link, via an ad-hoc wireless communication (Pelland et al, para 0027), between a remote server (with its stored information i.e. internet radio stations etc with associated IP addresses) and the speaker output device whereby a user logs into the necessary remote server via the handheld device and can select necessary information (i.e. internet radio stations etc) they want to be transmitted to the speaker output device and establish an IP address link that can enable communication between the speaker output device and the remote server (Pelland et al, para 0036: user inherently sets up an account so that his preferred settings and internet stations can be communicated from the remote server to the speaker output device). It would have been obvious to modify the Huseby et al device such that it is able to establish communication with a remote server by a user via a handheld device as taught in Pelland et al for the purpose of enabling the speaker of Huseby et al to play audio information accessed from a remote server.
Claims 13-14 have been analyzed and rejected according to claims 1-2 & 5.
Re Claim 16, the combined teachings of Huseby et al, Choi, Ferguson-Jarnes et al and Pelland et al disclose the system of claim 14, wherein the dielectric material comprises plastic (Choi, para 0016: the dielectric layer 120 can include a porous polymer material, such as polyethylene plastic).
Re Claim 17, the combined teachings of Huseby et al, Choi, Ferguson-Jarnes et al and Pelland et al disclose the system of claim 16, further comprising: a plurality of LED indicators at the top surface (Huseby et al, figs. 1 & 8; para 0034: LEDs will inherently include LED drivers); and a LED driver connected to the plurality of LED indicators (Huseby et al, figs. 1 & 8; para 0034: LEDs will inherently include LED drivers).
Re Claim 18, the combined teachings of Huseby et al, Choi, Ferguson-Jarnes et al and Pelland et al disclose the system of claim 14, wherein the dielectric material comprises wood (Huseby et al, para 0065: the top surface which can also be a touch-screen as disclosed in para 0077 could be made of wood material).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, and Choi, US Patent Pub. 20110100727 A1, as applied to claim 1 above, in view of Gregory, US Patent Pub. 20090296956 A1. (The Gregory reference is cited in IDS filed 10/8/2020)
Re Claim 8, the combined teachings of Huseby et al and Choi disclose the loudspeaker of claim 1, but fails to disclose wherein the dielectric material comprises fiberglass. However, Gregory teaches the concept of a lid comprising a loudspeaker where said lid is constructed of fiberglass (Gregory, claims 1 & 6). It would have been obvious to modify the Huseby et al device such that its metal speaker housing tower option (Huseby et al, para 0068) is made of fiberglass as taught in Gregory since fiberglass is stronger than most metals but can also be molded into complex shapes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, Choi, US Patent Pub. 20110100727 A1, and Ferguson-Jarnes et al, US Patent Pub. 20140233545 A1, as applied to claim 9 above, in view of Walley et al, US Patent Pub. 20090315708 A1. (The Walley et al reference is cited in IDS filed 10/8/2020)
Re Claim 10, the combined teachings of Huseby et al, Choi and Ferguson-Jarnes et al disclose the system of claim 9, but fail to explicitly disclose wherein the mobile device comprises a smartphone. However, Walley et al teaches the concept of using a smart phone to establish communication between a remote server and speaker output device (Walley et al, para 0015). It would have been obvious to modify Huseby et al such that the source device is a smart phone as taught in Walley et al since smart phones are commonly used as handheld computer devices nowadays thus making the overall system more user friendly.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, and Choi, US Patent Pub. 20110100727 A1, as applied to claim 1 above, in view of Svendsen et al, US Patent Pub. 20090083117 A1.
Re Claim 20, the combined teachings of Huseby et al and Choi disclose the loudspeaker of claim 1, wherein the wireless communication circuit causes data associated with a track currently being listened to on the loudspeaker to be sent to a server. However, Svendsen et al teaches the concept of a system such as Pandora (Svendsen et al, para 0003: Pandora) where data about music played (Svendsen et al, para 0027: metadata) and liked/disliked by a user are wirelessly sent to a central server (Svendsen et al, para 0058). It would have been obvious to modify the Huseby et al and Choi such that metadata of audio tracks liked/disliked by a user are wirelessly transmitted to a central server as taught in Svendsen et al for the purpose of being able to used the loudspeaker system in the same manner as the Pandora system to be able to store pertinent information about user tracks.
Claim 21 has been analyzed and rejected according to claim 20.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                 				6/4/2022